DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Non-Final Action filed on 1/23/2021 is acknowledged.
Applicant amended claims 1, 4, 9, 12, 17, and 18.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 2020/0058672) (hereafter Nishikawa), in view of Zhang et al. (US 2018/0097009) (hereafter Zhang), in further view of Son et al. (US 2016/0118399) (hereafter Son).
Regarding claim 1, Nishikawa discloses a three-dimensional (3D) stacked semiconductor device, comprising: 
a substrate 9 (Fig. 16A, paragraph 0051), having an array area 100 (Fig. 16A, paragraph 0062) and a staircase area 300 (Fig. 16A, paragraph 0062); 
patterned multi-layered stacks (32 and 46 in Fig. 16A, paragraph 0124) formed in the array area and above the substrate 9 (Fig. 16A), and the patterned multi-layered stacks (see Fig. 15G, wherein 44 is formed between 32 and 46) spaced apart from each other, wherein one of the patterned multi-layered stacks comprises insulating layers 32 (Fig. 16A, paragraph 0124) and conductive layers (46 except top 46 in Fig. 16A, paragraph 0126) arranged alternately, and a top gate layer (top 46 in Fig. 16A, paragraph 0126, wherein “Each electrically conductive strip 
a vertical channel structure (52, 54, 56, and 60 in Fig. 16A, paragraph 0103), disposed between the patterned multi-layered stacks (32 and 46 in Fig. 16A), and the vertical channel structure comprising a tunneling layer (52, 54, and 56 in Fig. 16A, paragraph 0103) disposed on the patterned multi-layered stacks and a channeling layer 60 (Fig. 16A, paragraph 0103) formed on the tunneling layer; and 
discrete confined structures 44 (Fig. 15G, paragraph 0121), formed in recess regions (region where 44 is formed in Fig. 15G) adjacent to sidewalls of the conductive layers 46 (Fig. 15G) of the patterned multi-layered stacks, and each of the discrete confined structures comprising a blocking layer 44 (Fig. 15G, paragraph 0121) formed as a liner in the recess region.  
Nishikawa does not disclose lateral sides of the top gate layer of said one of the patterned multi-layered stacks directly contact the tunneling layer.
Zhang discloses lateral sides of the top gate layer (top 146 in Fig. 31A, paragraph 0182) of said one of the patterned multi-layered stacks (32, 46, and 146 in Fig. 31A) directly contact the tunneling layer 50 (Fig. 31A; see paragraph 0111, wherein “A set of a blocking dielectric layer 52, a charge storage layer 54, and a tunneling dielectric layer 56 in a memory opening 49 constitutes a memory film 50”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishikawa to form lateral sides of the top gate layer of said one of the patterned multi-layered stacks directly contact the tunneling layer, as taught by Zhang, since at least one second electrically conductive layer (Zhang, paragraph 0005) located over the alternating stack and comprising a metal-semiconductor alloy material that has a composition different from any material within the first electrically conductive layers such that the top and bottom gate electrodes (Zhang, paragraph 0084) in the stack may function 
Nishikawa and Zhang do not disclose a charge trapping element in contact with the blocking layer and the tunneling layer, wherein the blocking layer is on an upper surface and a lower surface of the charge trapping element. 
Son discloses a charge trapping element (CIL in Fig. 15C; and see paragraph 0115, wherein “the charge storage layer CIL may include…a laminated trap layer”) in contact with the blocking layer (BLK in Fig. 15C and paragraph 0114) and the tunneling layer (TIL in Fig. 15C and paragraph 0114), wherein the blocking layer (BLK in Fig. 15C) is on an upper surface and a lower surface of the charge trapping element (CIL in Fig. 15C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishikawa in view of Zhang to form a charge trapping element in contact with the blocking layer and the tunneling layer, wherein the blocking layer is on an upper surface and a lower surface of the charge trapping element, as taught by Son, since the data storage layer DS (Son, Fig. 15C, paragraph 0110) disposed between the stack structure ST (Son, Fig. 15C, paragraph 0110) and the vertical structure VS (Son, Fig. 15C, paragraph 0110) may include a tunnel dielectric layer TIL (Son, Fig. 15C, paragraph 0110), a charge storage layer CIL (Son, Fig. 15C, paragraph 0110), and a blocking dielectric layer BLK (Son, Fig. 15C, paragraph 0110) such that data (Son, Fig. paragraph 0110) stored in the data storage layer DS (Son, Fig. 15C, paragraph 0110) may be changed using Fowler-Nordheim tunneling caused by the voltage difference between the electrode EL (Son, Fig. 15C, paragraph 0110) and the vertical structure VS (Son, Fig. 15C, paragraph 0110) including the semiconductor material.
Regarding claim 2, Nishikawa further discloses the 3D stacked semiconductor device according to claim 1, wherein the conductive layers (46 except top 46 in Fig. 16A, paragraph 0126) and the insulating layers 32 (Fig. 16A, paragraph 0124) of the patterned multi-layered stacks (32 and 46 in Fig. 16A, paragraph 0124) respectively have first sidewalls and second 
Regarding claim 3, Nishikawa further discloses the 3D stacked semiconductor device according to claim 1, wherein the tunneling layer (52, 54, and 56 in Fig. 16A, paragraph 0103) directly contacts sidewalls of the insulating layers 32 (Fig. 16A) of the patterned multi-layered stacks.  
Regarding claim 4, Nishikawa in view of Zhang and Son discloses the 3D stacked semiconductor device according to claim 1, however Nishikawa and Zhang do not disclose the lateral sides of the top gate layers of the patterned multi-layered stacks are substantially aligned with lateral sides of the charge trapping elements.  
Son discloses the lateral sides of the top gate layers (top EL in Fig. 14, paragraph 0091) of the patterned multi-layered stacks (EL and ILD in Fig. 14) are substantially aligned (see Fig. 15C, wherein EL and ILD are aligned with lateral sides of CIL) with lateral sides of the charge trapping elements (element is not shown in Fig. 13D but see CIL in Fig. 15C and paragraph 0115).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishikawa in view of Zhang to form the lateral sides of the top gate layers of the patterned multi-layered stacks are substantially aligned with lateral sides of the charge trapping elements, as taught by Son, since the data storage layer DS (Son, Fig. 15C, paragraph 0110) disposed between the stack structure ST (Son, Fig. 15C, paragraph 0110) and the vertical structure VS (Son, Fig. 15C, paragraph 0110) may include a tunnel dielectric layer TIL (Son, Fig. 15C, paragraph 0110), a charge storage layer CIL (Son, Fig. 15C, paragraph 0110), and a blocking dielectric layer BLK (Son, Fig. 15C, paragraph 0110) such that data (Son, Fig. paragraph 0110) stored in the data storage layer DS (Son, Fig. 15C, paragraph 0110) may be changed using Fowler-Nordheim tunneling caused by the voltage difference between the electrode EL (Son, Fig. 15C, paragraph 0110) and the vertical structure 
Regarding claim 5, Nishikawa further discloses the 3D stacked semiconductor device according to claim 1, wherein a first width (horizontal length of top 46 in Fig. 16A) of the top gate layer (top 46 in Fig. 16A) of said one of the patterned multi-layered stacks (32 and 46 in Fig. 16A, paragraph 0124) is parallel to a first direction (horizontal direction in Fig. 16A), and the conductive layers (46 except top 46 in Fig. 16A) of the patterned multi-layered stacks are stacked along a second direction (vertical direction in Fig. 16A), wherein the second direction is perpendicular to the first direction.  
Regarding claim 6, Nishikawa further discloses the 3D stacked semiconductor device according to claim 5, wherein a second width (horizontal length of 46 except top 46 in Fig. 16A) of the conductive layers (46 except top 46 in Fig. 16A) of said one of the patterned multi-layered stacks is parallel to the first direction (horizontal direction in Fig. 16A).  
Nishikawa does not disclose the first width is larger than the second width.
Zhang discloses the first width (horizontal length of 146 between 62 in Fig. 31A) is larger (see Fig. 31A, wherein 44 is surrounding 46 such that the horizontal length of 146 between 62 has larger width than the horizontal length of 46 between 62) than the second width (horizontal length of 46 between 62 in Fig. 31A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishikawa to form the first width is larger than the second width, as taught by Zhang, since at least one second electrically conductive layer (Zhang, paragraph 0005) located over the alternating stack and comprising a metal-semiconductor alloy material that has a composition different from any material within the first electrically conductive layers such that the top and bottom gate electrodes (Zhang, paragraph 0084) in the stack may function as the select gate electrodes.
Regarding claim 7, Nishikawa further discloses the 3D stacked semiconductor device according to claim 1, wherein the conductive layers (46 except top 46 in Fig. 16A, paragraph 
a plurality of first conductive layers (first and second 46 from the bottom of Fig. 16A), formed above the substrate 9 (Fig. 16A) and functioning as a bottom gate layer (see paragraph 0070, wherein “The top and bottom gate electrodes in the stack may function as the select gate electrodes”); and 
a plurality of second conductive layers (third and fourth 46 from the top of Fig. 16A) formed above the plurality of first conductive layers (first and second 46 from the bottom of Fig. 16A), 
3wherein one (first 46 from the bottom of Fig. 16A) of the plurality of first conductive layers has a first thickness (vertical length of the first 46 from the bottom of Fig. 16A), one (third 46 from the top of Fig. 16A) of the plurality of second conductive layers has a second thickness (vertical length of the third 46 from the top of Fig. 16A), and the first thickness is substantially identical to the second thickness.  
Regarding claim 8, Nishikawa in view of Zhang and Son discloses the 3D stacked semiconductor device according to claim 7, however Nishikawa does not disclose the first thickness is smaller than a thickness of the top gate layer.
Zhang discloses the first thickness (vertical length of bottom 46 in Fig. 31A) is smaller (see Fig. 31A, wherein 44 is surrounding 46 such that the vertical length of 46 is smaller than the vertical length of 146) than a thickness of the top gate layer (vertical length of top 46 in Fig. 31A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishikawa to form the first thickness is smaller than a thickness of the top gate layer, as taught by Zhang, since at least one second electrically conductive layer (Zhang, paragraph 0005) located over the alternating stack and comprising a metal-semiconductor alloy material that has a composition different from any .

Response to Arguments
1. 	Applicant's arguments filed 1/23/2021 have been fully considered.
2. 	The applicant argues (REMARKS, last paragraph in page 21) that “In particular, the Examiner relies on the top electrically conductive layer 146 and the memory film 50 in FIG. 31A of Zhang as being the top gate layer and the tunneling layer in claim 1 of the application, respectively. However, as shown in FIG. 31B of Zhang, which is a magnified view of a region of a dielectric isolation structure in FIG. 31A, the memory film 50 comprises the blocking dielectric layer 52, the charge storage layer 54, and the tunneling dielectric layer 56, wherein the tunneling dielectric layer 56 is separated from the electrically conductive layer 146 by the blocking dielectric layer 52 and charge storage layer 54. (See paragraph [0051] of Zhang). The tunneling dielectric layer 56 of the memory film 50 does not directly contact the electrically conductive layer 146 in Zhang. Zhang fails to disclose the feature "lateral sides of the top gate layer of said one of the patterned multi-layered stacks directly contact the tunneling layer" of claim 1 of the application.” However, the claim filed on 1/23/2021 does not disclose the limitations specifying that the tunneling layer 50 includes only the tunneling dielectric layer 56. In addition, the claim does not disclose the limitations preventing the tunneling layer 50 from comprising the blocking dielectric layer 52, the charge storage layer 54, and the tunneling dielectric layer 56. Zhang discloses lateral sides of the top gate layer (top 146 in Fig. 31A, paragraph 0182) of said one of the patterned multi-layered stacks (32, 46, and 146 in Fig. 31A) directly contact (see Fig. 31A, wherein 146 is directly contacting 50) the tunneling layer 50 (Fig. 31A; see paragraph 0111, wherein “A set of a blocking dielectric layer 52, a charge storage layer 54, and a tunneling dielectric layer 56 in a memory opening 49 constitutes a memory film 
The applicant argues (REMARKS, fourth paragraph in page 22) that “Accordingly, each of Nishikawa, Zhang, and Tsutsumi fails to disclose the feature of "lateral sides of the top gate layer of said one of the patterned multi-layered stacks directly contact the tunneling layer" and the feature "the blocking layer is on an upper surface and a lower surface of the charge trapping element" as recited in claim 1, and fail to satisfy the requirement of "articulate a finding that the prior art included each element claimed" referring to MPEP 2143.I.A.1. As such, the rejection under 35 U.S.C. § 103 should be withdrawn.” However, Zhang discloses lateral sides of the top gate layer (top 146 in Fig. 31A, paragraph 0182) of said one of the patterned multi-layered stacks (32, 46, and 146 in Fig. 31A) directly contact (see Fig. 31A, wherein 146 is directly contacting 50) the tunneling layer 50 (Fig. 31A; see paragraph 0111, wherein “A set of a blocking dielectric layer 52, a charge storage layer 54, and a tunneling dielectric layer 56 in a memory opening 49 constitutes a memory film 50”). In addition, Son discloses a charge trapping element (CIL in Fig. 15C; and see paragraph 0115, wherein “the charge storage layer CIL may include…a laminated trap layer”) in contact with the blocking layer (BLK in Fig. 15C and paragraph 0114) and the tunneling layer (TIL in Fig. 15C and paragraph 0114), wherein the blocking layer (BLK in Fig. 15C) is on an upper surface and a lower surface of the charge trapping element (CIL in Fig. 15C). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813